Citation Nr: 1030201	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a psychiatric disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In May 2008 the Board remanded the issue for further development.  
The requested development has been completed and the Board now 
continues with its review of the appeal.  


FINDINGS OF FACT

1.  In a rating decision dated in December 2001, the RO denied 
service connection for psychiatric and knee disorders.  The 
Veteran did not timely perfect an appeal of this decision.

2.  The evidence received since December 2001, while new, does 
not raise a reasonable possibility of substantiating the claim 
and is therefore not material.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied service 
connection for psychiatric and knee disorders, is final.  38 
U.S.C.A. §§ 7103, 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  The evidence received since the December 2001 rating decision 
is not new and material and the claims for service connection are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such claims, 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the Veteran in 
May 2008 that fully informed the Veteran of why all his claims 
were previously denied and what information was necessary to 
substantiate a claim to reopen.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
Veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample time 
to respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in June 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to reopen, 
VA's responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is not 
new and material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide a VA medical 
opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed to 
substantiate his claims.  The RO has obtained the Veteran's VA 
treatment records.  The Veteran also submitted private treatment 
records.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  New and Material Evidence

The Veteran's original claim for service connection for 
psychiatric and right knee disabilities was denied in June 1972 
because the conditions predated service and there was no evidence 
of aggravation of the conditions during service.  His claim to 
reopen was last denied in December 2001 because there was no 
evidence either disability began during or was aggravated by 
active service.

The December 2001 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for psychiatric and knee 
conditions in September 2004.  The pertinent evidence received 
subsequent to the December 2001 rating decision includes private 
treatment records dated in 2006.  These treatment records reveal 
that the Veteran has sought treatment for psychiatric problems 
and knee problems.  A private doctor submitted a summary of the 
Veteran's treatment from April 2006 to August 2006.  The Veteran 
also submitted several documents that had previously been 
submitted, including copies of his separation examination.  The 
Veteran appears to have written on these documents.  On the first 
page a notation stating "incurred in service" appears below 
discussion of the Veteran's knee condition.  The second page 
contains a note stating "[Veteran] has aggravated his mental and 
physical conditions on duty line.  Past medical and duty 
treatment for psychiatric disorder is recommended."  These 
notations do not appear on the original separation examination 
record which is also contained in the file and are otherwise 
identical.

These documents, while new, do not create a reasonable 
possibility of substantiating the Veteran's claims, and therefore 
are not material.  The Veteran has been treated for knee and 
psychological problems, however none of the newly submitted 
evidence indicates that the Veteran's condition began during 
service, or was aggravated beyond its natural progression by the 
Veteran's active service.  The copies of the separation 
examination are not considered credible as they are identical to 
the separation examinations previously associated with the claims 
file and have clearly been edited to favor the Veteran's claim.  

For the foregoing reasons, the Board finds that new and material 
evidence to reopen the claim of entitlement to service connection 
for a psychiatric condition and knee condition has not been 
received and that the appeal must be denied.  As the Veteran has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit of 
the doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for a psychiatric condition is 
denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for a knee condition is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


